Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard et al. US 2004/0067050.

Regarding claims 1 and 9, Woodard teach. (Currently Amended) A drive control method applicable to a drive system including a driver (Fig. 3A, item 4), a bus (Fig. 3A, See AC input) and a motor (Fig. 3A, item 2), directly connected to the bus in first connection mode (Para. 0032) or connected to the driver in the second connection mode (Para. 0033), the drive control method comprising:
feeding an electric signal (Para. 0033) to the motor (item 12), via the driver (Fig. 3A, item 4), through an output port (output of inverter to motor) and simultaneously detecting an actual output feature (Para. 0061, 0077) of the driver (item 4);

starting the motor (Fig. 3A, item 12) normally, via the driver(Fig. 3A, item 4) , upon the determining indicating that the output port is not connected to the bus; (Para. 0033, 0095)
and
disconnecting the output port, via the driver (Fig. 3A, item 4), upon the determining indicating that the output port is connected to the bus. (Para. 0032….At desired output frequencies around line frequency, the controller will typically switch the relay 6 to couple the PSC motor 2 to the line.) Note: the connection of the motor to the line is an indication of connection to the port.

Regarding claims 2 and 15, Woodard teach. (New) The drive system of claim 9, wherein the electric signal is a current signal or voltage signal and wherein a preset frequency of the electric signal is different from a frequency of the bus. (Para. 0034)

Regarding claims 3 and 16, Woodard teach (New) The drive system of claim 16, wherein the actual output feature includes at least one of an actual output frequency and energy flow direction of the output port. (Para. 0032….In general, the controller 18 controls the relay 6 based on the desired output frequency of the inverter. At desired output frequencies around line frequency, the controller will typically switch the relay 6 to couple the PSC motor 2 to the line.)


comparing the actual output frequency of the output port with the preset frequency of the electric signal (Para. 0067); Note: the typical line frequency is the same as the bus frequency.
upon the comparing indicating that the actual output frequency is different from the preset frequency, determining that the output port is connected to the bus (Para. 0067…. Note: the typical line frequency is the same as the bus frequency); and
upon the comparing not indicating that the actual output frequency is different from the preset frequency, determining that the output port is not connected to the bus. (Para. 0033, 0095)

Regarding claim 5, Woodard teach. (Currently Amended) The drive control method claim 3, wherein the determining of whether the output port is connected to the bus according to the actual output feature further comprises: 	
comparing the actual output frequency of the output port with the preset frequency of the electric signal (Para. 0067); Note: the typical line frequency is the same as the bus frequency
upon the comparing indicating that the difference between the actual output frequency and the preset frequency is relatively greater than or equal to a threshold, determining that the output port is connected to the bus (Para. 0067); and 
upon the comparing indicating that the difference between the actual output frequency and the preset frequency is not relatively greater than or equal to the threshold, determining that the output port is not connected to the bus. (Para. 0033, 0095)


determining an actual output energy flow direction of the output port; (Para. 0032….In general, the controller 18 controls the relay 6 based on the desired output frequency of the inverter. At desired output frequencies around line frequency, the controller will typically switch the relay 6 to couple the PSC motor 2 to the line.)
upon the determining of the actual output energy flow direction of the output port indicating that the actual output energy flow direction is not from the driver to motor, determining that the output port is not connected to the bus (Para. 0033, 0095); and 
upon the determining of the actual output energy flow direction of the output port indicating that the actual energy flow direction is not from the motor to the driver, determining that the output port is connected to the bus. (Para. 0033, 0095)

Regarding claim 7, Woodard teach (Currently Amended) The drive control method of claim 2, wherein the actual output feature includes at least whether an electric signal collectable on a shunt resistor (item 60) in the output port detection circuit (differential amplifiers 63 and 64) of the output port. (Para. 0061)

Regarding claim 8, Woodard claim. (Currently Amended) The drive control method claim 2, wherein the actual output feature includes at least whether a line end voltage signal collectable on the voltage sampling resistor in the output port detection circuit of the output port. (Para. 0061) Note: the shunt resistor 60 is identifies as the sampling resistor.

Regarding claim 10, Woodard teach a processing system, comprising one or more processors (Para. 0032); and 
a memory (Para. 0078… the controller 18 or an external memory) Note: Controller 18 may be a microprocessor-based, 
one or more programs being stored in the memory and being configured to be executed by the one or more processors, the one or more programs comprising instructions for executing a drive control method applicable to a drive system including a driver (Fig. 3A, item 4), a bus (Fig. 3A, See AC input) and a motor (Fig. 3A, item 2), directly connected to the bus in first connection mode (Para. 0032) or connected to the driver in the second connection mode (Para. 0033), the drive control method comprising:
feeding an electric signal (Para. 0033) to the motor (item 12), via the driver (Fig. 3A, item 4), through an output port (output of inverter to motor) and simultaneously detecting an actual output feature (Para. 0061, 0077) of the driver (item 4);
determining, via the driver (Fig. 3A, item4), whether the output port is connected to the bus according to the actual output feature (Para. 0021, 0033); Note: the output of the voltage/frequency signal illustrates connection.
starting the motor (Fig. 3A, item 12) normally, via the driver(Fig. 3A, item 4) , upon the determining indicating that the output port is not connected to the bus; (Para. 0033, 0095)
and
disconnecting the output port, via the driver (Fig. 3A, item 4), upon the determining indicating that the output port is connected to the bus. (Para. 0032….At desired output frequencies around line frequency, the controller will typically switch the relay 6 to couple the 

Regarding claim 11, Woodard teach a non-transitory storage medium storing one or more programs, the one or more programs comprising instructions, and upon the instructions being executed by a data processing system, the data processing system is configured to execute the drive control method of claim 1. (Para. 0078)

Regarding claim 12, Woodard teach a non-transitory storage medium storing one or more programs, the one or more programs comprising instructions, and upon the instructions being executed by a data processing system, the data processing system is configured to execute the drive control method of claim 2. (Para. 0078)

Regarding claim 13, Woodard teach. (New) A non-transitory storage medium storing one or more programs, the one or more programs comprising instructions, and upon the instructions being executed by a data processing system, the data processing system is configured to execute the drive control method of claim 3. (Para. 0078)

Regarding claim 14, Woodard teach. (New) A non-transitory storage medium storing one or more programs, the one or more programs comprising instructions, and upon the instructions being executed by a data processing system, the data processing system is configured to execute the drive control method of claim 4. (Para. 0078)



Regarding claim 17, Woodard teach. (New) The processing system of claim 10, wherein the electric signal is a current signal or voltage signal and wherein a preset frequency of the electric signal is different from a frequency of the bus. (Para. 0034)

Regarding claim 18, Woodard teach. (New) The processing system of claim 18, wherein the actual output feature includes at least one of an actual output frequency and energy flow direction of the output port. (Para. 0032….In general, the controller 18 controls the relay 6 based on the desired output frequency of the inverter. At desired output frequencies around line frequency, the controller will typically switch the relay 6 to couple the PSC motor 2 to the line.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846